DETAILED ACTION
The office action is in response to original application filed on 8-7-20. Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 13-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by EP2209197 to GUTIERREZ DIEGO (“GUTIERREZ”).
Regarding claim 1, GUTIERREZ discloses a resonant power conversion apparatus (see abstract) comprising: a gate control circuit configured to control a first switch and a second switch (fig. 1) such that: during a first stage, the first switch is in an On state and the second switch is in an Off state, and during a second stage, the first switch is in the Off state and the second switch is in the On state (see Fig. 1, 'Gate drive circuits’ and ‘Control Circuit’, the mode being implicitly disclosed, since refer to normal operating mode of a converter), a first current transformer (fig. 1) configured to receive a current from the first switch during the first stage and receive a current from the second switch during the second stage (see Fig. 1, ‘Resonant current detection’); a load (Load) connected to the first current transformer (see Fig. 1, ‘Load’); a second current transformer (see Fig. 1, ‘Input current detection’),  electrically connected to the second switch; and a microcontroller unit (MCU) (see Fig. 1, 'Control Circuit’ and ‘µC'), configured to determine, based on a first current of the first current transformer and a second current of the second current transformer, whether zero voltage switching or non-zero voltage switching is occurring when transitioning between the first stage and the second stage (see claims 1-3,8).
Regarding claim 13, GUTIERREZ discloses the first switch and the second switch are respectively connected to an inverse-direction diode and a capacitor in parallel (see fig. 1, direction of diode).
Regarding claim 14, GUTIERREZ discloses the MCU is configured to determine a variable range of a driving frequency (controlling resonant power converters and resonant tank) of power applied to the resonant power conversion apparatus when non-zero voltage switching is occurring (abstract, non-zero voltage switching (ZVS) or non-zero current switching (ZCS)).
Regarding claim 15, GUTIERREZ discloses the MCU is configured to modulate power applied to the resonant power conversion apparatus when non-zero voltage switching is occurring (abstract, non-zero voltage switching (ZVS) or non-zero current switching (ZCS)).
Regarding claim 16, GUTIERREZ discloses the MCU is configured to control at least one of a driving frequency (controlling resonant power converters and resonant tank) or a duty of the load when non-zero voltage switching is occurring.
Regarding claim 17, GUTIERREZ discloses the load is associated with a working coil (fig. Lr) of an inductive cooking appliance.
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, GUTIERREZ does not discloses the MCU includes a comparator to generate different outputs based on a comparison between a first output voltage associated with a load of a secondary coil of the first current transformer and a second output voltage associated with a load of a secondary coil of the second current transformer.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 18, the closest prior art reference GUTIERREZ (EP2209197) discloses “a method for controlling resonant power converters using power transistors, particularly for induction heating systems, comprises a step of assessing the occurrence of non-zero voltage switching (ZVS) or non-zero current switching (ZCS) and a step of adjusting the control accordingly, the assessment of the above occurrence being performed by monitoring at least one electrical parameter correlated to the resonant circuit”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a first sensor provided between the working coil and the first and second gates and configured to output a first current based on a current provided to the working coil by switching the first gate and the second gate; a second sensor coupled to the second switch and configured to output a second current based on a reverse current through the second switch from at least one of the first capacitor or the second capacitor;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836